Citation Nr: 1721037	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the lower back, to include traumatic arthritis.

2. Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the stomach.

3. Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.

The Veteran requested a videoconference hearing before the Board in his September 2011 substantive appeal.  However, the Veteran failed to report to the scheduled hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In July 2016, the Board remanded the issues of entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the upper back, lower back, stomach, and left knee for further development.  

Thereafter, in a November 2016 rating decision, the Appeals Management Center granted the Veteran's claim for compensation for residuals of injuries to the upper back.  As such, that claim is considered to be resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2016).  The remaining issues were then denied in a February 2017 supplemental statement of the case.  Those issues have now returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

FINDINGS OF FACT

1. The competent evidence of record fails to show that the Veteran suffered a qualifying additional lower back disability after being attacked by another patient at the North Chicago, Illinois VA Medical Center (VAMC).

2. The competent evidence of record fails to show that the Veteran suffered a qualifying additional stomach disability after being attacked by another patient at the North Chicago VAMC. 

3. The competent evidence of record fails to show that the Veteran suffered a qualifying additional left knee disability after being attacked by another patient at the North Chicago VAMC.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the lower back are not met. 38 U.S.C.S. §§ 1151, 1154(a), 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.361 (2016).

2. The criteria for entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the stomach are not met. 38 U.S.C.S. §§ 1151, 1154(a), 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.361 (2016).

3. The criteria for entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the left knee are not met. 38 U.S.C.S. §§ 1151, 1154(a), 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.361 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Legal Principles

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.   See 38 U.S.C.S. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.S. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.S. § 1151(a)(1); 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

To determine whether the Veteran has an "additional disability," the Board is to compare the Veteran's condition immediately before the hospital care upon which the claim is based to the Veteran's condition after such care.  See 38 C.F.R. § 3.361(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).






Merits of the Claims

As stated succinctly in a November 2011 statement, the Veteran contends that he is entitled to compensation for lower back, stomach, and left knee conditions pursuant to 38 U.S.C.S. § 1151 because, on June 8, 2007, while he was a patient at the North Chicago VAMC, he was attacked by another patient.  The Veteran bases his claims on two grounds: (1) VA was negligent in adequately protecting him, and (2) after the attack, he was not given appropriate care.

In its July 2016 remand, the Board acknowledged that the Veteran was indeed attacked as a patient at the North Chicago VAMC, as evidenced by a July 2007 VA police report and a June 8, 2007 VA treatment record.  However, as explained below, after carefully reviewing the record, the Board finds that the incident did not result in an "additional disability" to the lower back, stomach, or left knee as defined in 38 C.F.R. § 3.361(b).  As such, the Board will deny the claims.

A. Residuals of Injuries to the Lower Back

Prior to the attack at the North Chicago VAMC on June 7, 2008, the record reflects that the Veteran continuously suffered from a low back condition.  Specifically, in a May 2002 VA treatment record, the Veteran complained of pain in his lower back since a motor vehicle accident in 1991.  Additionally, the Veteran stated that the pain radiated down the posterior aspects of his left leg.  After examining the Veteran, the clinician provided a diagnosis of lower back pain with degenerative joint disease and L3-L4/L4-L5 disk bulge.

Comparatively, in a December 2002 VA treatment record, a clinician diagnosed the Veteran with chronic lower back pain as well as lumbosacral spondylosis.

Relatedly, in a June 2005 VA treatment record, x-rays of the Veteran's lumbosacral spine led to a diagnosis of moderate degenerative changes of the lumbosacral spine with degenerative disk disease of L1-L2 and L4-L5.  Additionally, the clinician stated that the Veteran suffered from rotatory dextroscoliosis of the lumbar spine.

Lastly, a VA treatment record from June 1, 2007-a week before the attack-states that the Veteran complained of diffuse joint and lower back pain that varied throughout the day.

After the attack on June 8, 2007, the medical evidence of record contains discussions of symptoms and diagnoses similar to those prior to the incident.  Specifically, in a July 2007 VA physical therapy evaluation, the Veteran referred to the attack in June 2007 when complaining of mild lower back pain.

Likewise, in November 2007, during treatment with a VA neurologist, the Veteran described the attack from June 2007 and resultant neck pain.  The Veteran then provided a history of chronic low back pain, with the pain located near his tail bone.  The clinician diagnosed the Veteran with lower back pain with radiculopathy.

Lastly, in June 2008, the Veteran was seen at the North Chicago VAMC after injuring his back while opening a door.  New x-rays were obtained and the clinician noted that the Veteran suffered from degenerative joint disease of the back.

In the years following the June 2007 attack, the Veteran continued to suffer from a lower back problem and reported similar symptoms.  For example, a lumbosacral x-ray contained in a March 2010 VA treatment record contains a diagnosis of moderate degenerative changes with dextroscoliosis of the spine and multi-level degenerative disk disease.

Likewise, in a February 2012 VA treatment record, the veteran was diagnosed with lumbosacral spondylosis without myelopathy.  

Apart from the treatment records associated with the claims file, the Veteran was previously afforded VA examinations regarding his lower back.  During an October 2008 examination, the examiner diagnosed the Veteran with degenerative spondylolisthesis of L4/L5 and multi-level degenerative disk disease.  The examiner then opined that the Veteran's lower back condition was not caused by injuries sustained in the attack of June 2007.  The examiner stated that the Veteran's lower back may have been temporarily aggravated, but not worsened beyond what was expected given the history of the Veteran's condition.  In making this determination, the examiner stated that the Veteran's degenerative changes were of many years' duration and could not have developed in about a year due to the attack.

In the July 2016 remand, the Board found the October 2008 VA examiner's opinion inadequate for adjudicative purposes.  As such, the Board requested that a new VA examination be provided.

The new VA examination requested by the Board was conducted in August 2016.  During that examination, the Veteran reported a history of chronic mid and lower back pain since the attack in June 2007 at the North Chicago VAMC.  After examining the Veteran and obtaining new x-rays, the examiner diagnosed the Veteran with (1) lumbar degenerative disk disease, and (2) lumbar degenerative arthritis of the spine.  The examiner then opined that the Veteran did not have an additional disability as a result of the June 2007 attack.  The examiner stated that there was a lack of documentation of significant back trauma as a result of the attack.  Further, the examiner explained that the Veteran had a history of chronic lower back pain and that the Veteran was in a motor vehicle accident in 1991.  The examiner concluded that the changes in the Veteran's back required several years to evolve and could have not developed in a short period of time from the attack in June 2007.

The Board finds the August 2016 VA examiner's opinion to be highly probative.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the August 2016 VA examiner reviewed the Veteran's available records, examined the Veteran, and provided a fully-articulated opinion supported by a reasoned analysis.  Additionally, the Board finds his description of the Veteran's medical history to be consistent with the other medical evidence of record.  Although the Board acknowledges that, as a layperson, the Veteran is competent to report on things he feels and observes-such as pain in his lower back-he has not displayed that he possesses medical knowledge and training such that he could diagnose himself with a specific, separate lower back injury and provide an opinion as to its cause.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In short, compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the lower back is not warranted as the competent evidence of record fails to show that the Veteran suffered an additional disability to the lower back due to the June 2007 incident at the North Chicago VAMC and the care he immediately received after the incident.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. Residuals of Injuries to the Stomach

Prior to the June 8, 2007 attack at the North Chicago VAMC, the Veteran had reported symptoms of solid food dysphagia, as evidenced in a May 2001 VA treatment record.  

In the immediate months following the incident, the Veteran occasionally reported incidents of gastrointestinal problems.  Specifically, in an October 2007 VA psychiatry outpatient note, the clinician stated that the Veteran reported diarrhea and a "gurgling stomach" from his Depakote prescription.  The clinician also noted a diagnosis of gastroparesis secondary to the Veteran's type II diabetes mellitus, which had been diagnosed in 1987. 

Similarly, in a December 2007 VA gastroenterology consultation, the Veteran presented with occasional bowel incontinence and reported a history of diabetes mellitus.  After examining the Veteran, the clinician suspected fecal impaction with overflow and recommended a colonoscopy.

Likewise, in a March 2010 VA treatment record, the Veteran was assessed with type II diabetes mellitus and associated complications, including gastropathy.

More recent VA treatment records from July 2016 and January 2017 provide a diagnosis of gastroesophageal reflux disease (GERD) and an active problem of gastroparesis, respectively.

The Veteran was first afforded a VA examination as to this claim in September 2008.  During this examination, the Veteran recounted the June 2007 attack and, after examining the Veteran, the examiner diagnosed the Veteran with a remote left chest wall contusion.  The examiner stated that the Veteran did not sustain a stomach or abdominal injury secondary to the June 2007 attack.  However, as noted in the Board's July 2016 remand, the examiner did not comment at all as to the possibility of a condition due to lack of medical attentiveness.

During a new VA examination in August 2016, the Veteran described the June 2007 attack to the examiner and reported that he had mild abdominal pain on a daily basis ever since.  After examining the Veteran, the examiner diagnosed the Veteran with GERD.  The examiner then opined that the Veteran's GERD was less likely than not caused or worsened by the June 2007 assault.  The examiner stated that there was no medical documentation of direct trauma to the abdominal area and that GERD is not typically caused by trauma but, rather, to an anatomical abnormality of the digestive tract associated with significant risk factors-including diabetes mellitus.  The examiner concluded that the Veteran had a history of gastroparesis due to diabetes mellitus and that the examination revealed no other significant gastrointestinal or abdominal medical condition.

Viewing the VA treatment records and the August 2016 VA examination report in the aggregate, the Board finds that the Veteran did not suffer from an "additional disability" as defined in 38 C.F.R. § 3.361(b) as a result of the June 2007 attack and care received thereafter.  In making this determination, the Board places probative weight on the examination and opinion of the August 2016 VA examiner who noted the Veteran's consistent history of gastrointestinal problems both prior and after the June 2007 attack.

As such, compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the stomach is not warranted and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See Gilbert, 1 Vet. App. 49.


C. Residuals of Injuries to the Left Knee

Lastly, the Veteran claims compensation under 38 U.S.C.S. § 1151 for residuals of injuries to his left knee.  Prior to the June 2007 attack, the Veteran was diagnosed with a left knee sprain in May 2005.  In an additional VA treatment record from that month, the Veteran reported having his knee surgically repaired in the 1970s and having additional problems in the 1990s.  

During the June 2007 attack, the Veteran reported being repeatedly kicked in the knee by the other patient.

Following the attack, in a July 2007 VA treatment record, a clinician noted that the Veteran ambulated with a cane and had a significant limp favoring his left lower extremity.  During an examination of the left knee, the clinician recorded some bony abnormalities, significant tenderness over the medial knee joint, and a mild decrease in left quadriceps strength; however, the left knee was not swollen.  The clinician diagnosed the Veteran with left knee degenerative joint disease with increased symptoms. 

Later, in an April 2008 VA physical therapy evaluation, the Veteran reported knee pain for about one year.  The clinician recorded a diagnosis of left knee pain due to osteoarthritis.  Similarly, in September 2008, the Veteran presented to the emergency department of the North Chicago VAMC complaining of left knee pain.  The Veteran was admitted and x-rays showed moderately advanced degenerative arthritis of the left knee.

More recent VA treatment records from January 2012 and June 2013 provide that the Veteran was consistently diagnosed with osteoarthritis of the knee.

Moving from the Veteran's VA treatment records, in an October 2008 VA examination, the examiner diagnosed the Veteran with degenerative arthritis and chondrocalcinosis of the left knee.  But, in its July 2016 remand, the Board too found this examination inadequate for adjudicative purposes.

During a new VA examination in August 2016, the Veteran described the June 2007 attack and stated that he had received trauma to the knee.  After examining the Veteran and obtaining x-rays, the examiner diagnosed the Veteran with left knee joint osteoarthritis.  The examiner then opined that it was less likely than not that the Veteran suffered an additional disability, to include a left knee disorder, as a result of the June 2007 attack at the North Chicago VAMC.  The examiner explained that if the Veteran experienced trauma to the left knee during the attack, the injury would typically be a bruise or contusion involving the soft tissues of the knee with a short-term recovery of days to weeks.  Comparatively, by the current standards of medical literature, a kick to the knee could not result in moderate to advanced arthritis.  Rather, osteoarthritis would more likely be a result of age over time.

The Board finds the August 2016 VA examiner's opinion to be highly probative as he reviewed the Veteran's available records, examined the Veteran, and provided a fully-articulated opinion supported by a reasoned analysis.  Additionally, the Board finds his description of the Veteran's medical history to be consistent with the other medical evidence of record.  

Although the Board acknowledges that, as a layperson, the Veteran is competent to report being kicked in the knee and feeling knee pain, he is not competent to diagnose himself with a specific, separate left knee injury and provide an opinion as to its cause.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the left knee is not warranted as the competent evidence of record fails to show that the Veteran suffered an additional disability to the left knee due to the June 2007 incident at the North Chicago VAMC and immediate care thereafter.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the lower back, to include traumatic arthritis, is denied.

Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the stomach is denied.

Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of injuries to the left knee is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


